
	

113 HR 4298 IH: Grid Reliability and Infrastructure Defense Act
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4298
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. Waxman introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Power Act to protect the bulk-power system and electric infrastructure
			 critical to the defense of the United States against cybersecurity,
			 physical, and other threats and vulnerabilities.
	
	
		1.Short titleThis Act may be cited as the Grid Reliability and Infrastructure Defense Act or the GRID Act.
		2.Amendment to the Federal Power Act
			(a)Critical electric infrastructure securityPart II of the Federal Power Act (16 U.S.C. 824 et seq.) is amended by adding after section 215 the
			 following new section:
				
					215A.Critical electric infrastructure security
						(a)DefinitionsFor purposes of this section:
							(1)Bulk-power system; electric reliability organization; regional entityThe terms bulk-power system, Electric Reliability Organization, and regional entity have the meanings given such terms in paragraphs (1), (2), and (7) of section 215(a),
			 respectively.
							(2)Defense critical electric infrastructureThe term defense critical electric infrastructure means any infrastructure located in the United States (including the territories) used for the
			 generation, transmission, or distribution of electric energy that—
								(A)is not part of the bulk-power system; and
								(B)serves a facility designated by the President pursuant to subsection (d)(1), but is not owned or
			 operated by the owner or operator of such facility.
								(3)Defense critical electric infrastructure vulnerabilityThe term defense critical electric infrastructure vulnerability means a weakness in defense critical electric infrastructure that, in the event of—
								(A)a malicious act using electronic communication or an electromagnetic pulse, would pose a
			 substantial risk of disruption of those electronic devices or
			 communications networks, including hardware, software, and data, that are
			 essential to the reliability of defense critical electric infrastructure;
			 or
								(B)a direct physical attack on defense critical electric infrastructure, would pose a substantial risk
			 of significant adverse effects on the reliability of defense critical
			 electric infrastructure.
								(4)Electromagnetic pulseThe term electromagnetic pulse means 1 or more pulses of electromagnetic energy, emitted by any device or weapon capable of
			 generating such a pulse, that would pose a substantial risk of disruption
			 to the operation of those electronic devices or communications networks,
			 including hardware, software, and data, that are essential to the
			 reliability of systems necessary for the generation, transmission, and
			 distribution of electric energy.
							(5)Geomagnetic stormThe term geomagnetic storm means a temporary disturbance of the Earth’s magnetic field resulting from solar activity.
							(6)Grid security threatThe term grid security threat means a substantial likelihood of—
								(A)
									(i)a malicious act using electronic communication or an electromagnetic pulse, or a geomagnetic storm
			 event, that could disrupt the operation of those electronic devices or
			 communications networks, including hardware, software, and data, that are
			 essential to the reliability of the bulk-power system or of defense
			 critical electric infrastructure; and
									(ii)disruption of the operation of such devices or networks, with significant adverse effects on the
			 reliability of the bulk-power system or of defense critical electric
			 infrastructure, as a result of such act or event; or
									(B)
									(i)a direct physical attack on the bulk-power system or on defense critical electric infrastructure;
			 and
									(ii)significant adverse effects on the reliability of the bulk-power system or of defense critical
			 electric infrastructure as a result of such physical attack.
									(7)Grid security vulnerabilityThe term grid security vulnerability means a weakness in the bulk-power system that, in the event of—
								(A)a malicious act using electronic communication or an electromagnetic pulse, would pose a
			 substantial risk of disruption to the operation of those electronic
			 devices or communications networks, including hardware, software, and
			 data, that are essential to the reliability of the bulk-power system; or
								(B)a direct physical attack on the bulk-power system, would pose a substantial risk of significant
			 adverse effects on the reliability of the bulk-power system.
								(8)Large transformerThe term large transformer means an electric transformer that is part of the bulk-power system.
							(9)Protected informationThe term protected information means information, other than classified national security information, designated as protected
			 information by the Commission under subsection (e)(2)—
								(A)that was developed or submitted in connection with the implementation of this section;
								(B)that specifically discusses grid security threats, grid security vulnerabilities, defense critical
			 electric infrastructure vulnerabilities, or plans, procedures, or measures
			 to address such threats or vulnerabilities; and
								(C)the unauthorized disclosure of which could be used in a malicious manner to impair the reliability
			 of the bulk-power system or of defense critical electric infrastructure.
								(10)SecretaryThe term Secretary means the Secretary of Energy.
							(11)SecurityThe definition of security in section 3(16) shall not apply to the provisions in this section.
							(b)Emergency response measures
							(1)Authority to address grid security threatsWhenever the President issues and provides to the Commission (either directly or through the
			 Secretary) a written directive or determination identifying an imminent
			 grid security threat, the Commission may, with or without notice, hearing,
			 or report, issue such orders for emergency measures as are necessary in
			 its judgment to protect the reliability of the bulk-power system or of
			 defense critical electric infrastructure against such threat. As soon as
			 practicable but not later than 180 days after the date of enactment of
			 this section, the Commission shall, after notice and opportunity for
			 comment, establish rules of procedure that ensure that such authority can
			 be exercised expeditiously.
							(2)Notification of congressWhenever the President issues and provides to the Commission (either directly or through the
			 Secretary) a written directive or determination under paragraph (1), the
			 President (or the Secretary, as the case may be) shall promptly notify
			 congressional committees of relevant jurisdiction, including the Committee
			 on Energy and Commerce of the House of Representatives and the Committee
			 on Energy and Natural Resources of the Senate, of the contents of, and
			 justification for, such directive or determination.
							(3)ConsultationBefore issuing an order for emergency measures under paragraph (1), the Commission shall, to the
			 extent practicable in light of the nature of the grid security threat and
			 the urgency of the need for such emergency measures, consult with
			 appropriate governmental authorities in Canada and Mexico, entities
			 described in paragraph (4), the Secretary, and other appropriate Federal
			 agencies regarding implementation of such emergency measures.
							(4)ApplicationAn order for emergency measures under this subsection may apply to—
								(A)the Electric Reliability Organization;
								(B)a regional entity; or
								(C)any owner, user, or operator of the bulk-power system or of defense critical electric
			 infrastructure within the United States.
								(5)DiscontinuanceThe Commission shall issue an order discontinuing any emergency measures ordered under this
			 subsection, effective not later than 30 days after the earliest of the
			 following:
								(A)The date upon which the President issues and provides to the Commission (either directly or through
			 the Secretary) a written directive or determination that the grid security
			 threat identified under paragraph (1) no longer exists.
								(B)The date upon which the Commission issues a written determination that the emergency measures are
			 no longer needed to address the grid security threat identified under
			 paragraph (1), including by means of Commission approval of a reliability
			 standard under section 215 that the Commission determines adequately
			 addresses such threat.
								(C)The date that is 1 year after the issuance of an order under paragraph (1).
								(6)Cost recoveryIf the Commission determines that owners, operators, or users of the bulk-power system or of
			 defense critical electric infrastructure have incurred substantial costs
			 to comply with an order under this subsection and that such costs were
			 prudently incurred and cannot reasonably be recovered through regulated
			 rates or market prices for the electric energy or services sold by such
			 owners, operators, or users, the Commission shall, after notice and an
			 opportunity for comment, establish a mechanism that permits such owners,
			 operators, or users to recover such costs.
							(c)Measures To address grid security vulnerabilities
							(1)Commission authorityIf the Commission, in consultation with appropriate Federal agencies, identifies a grid security
			 vulnerability that the Commission determines has not adequately been
			 addressed through a reliability standard developed and approved under
			 section 215, the Commission shall, after notice and opportunity for
			 comment and after consultation with the Secretary, other appropriate
			 Federal agencies, and appropriate governmental authorities in Canada and
			 Mexico, promulgate a rule or issue an order requiring implementation, by
			 any owner, operator, or user of the bulk-power system in the United
			 States, of measures to protect the bulk-power system against such
			 vulnerability. Before promulgating a rule or issuing an order under this
			 paragraph, the Commission shall, to the extent practicable in light of the
			 urgency of the need for action to address the grid security vulnerability,
			 request and consider recommendations from the Electric Reliability
			 Organization regarding such rule or order. The Commission may establish an
			 appropriate deadline for the submission of such recommendations.
							(2)Certain existing cybersecurity vulnerabilitiesNot later than 180 days after the date of enactment of this section, the Commission shall, after
			 notice and opportunity for comment and after consultation with the
			 Secretary, other appropriate Federal agencies, and appropriate
			 governmental authorities in Canada and Mexico, promulgate a rule or issue
			 an order requiring the implementation, by any owner, user, or operator of
			 the bulk-power system in the United States, of such measures as are
			 necessary to protect the bulk-power system against the vulnerabilities
			 identified in the June 21, 2007, communication to certain Electricity Sector Owners and Operators from the North American Electric Reliability Corporation, acting in its capacity as the
			 Electricity Sector Information and Analysis Center.
							(3)RescissionThe Commission shall approve a reliability standard developed under section 215 that addresses a
			 grid security vulnerability that is the subject of a rule or order under
			 paragraph (1) or (2), unless the Commission determines that such
			 reliability standard does not adequately protect against such
			 vulnerability or otherwise does not satisfy the requirements of section
			 215. Upon such approval, the Commission shall rescind the rule promulgated
			 or order issued under paragraph (1) or (2) addressing such vulnerability,
			 effective upon the effective date of the newly approved reliability
			 standard.
							(4)Large transformer availabilityNot later than 1 year after the date of enactment of this section, the Commission shall, after
			 notice and an opportunity for comment and after consultation with the
			 Secretary and other appropriate Federal agencies, issue an order directing
			 the Electric Reliability Organization to submit to the Commission for
			 approval under section 215, not later than 1 year after the issuance of
			 such order, reliability standards addressing availability of large
			 transformers. Such standards shall require entities that own or operate
			 large transformers to ensure, individually or jointly, adequate
			 availability of large transformers to promptly restore the reliable
			 operation of the bulk-power system in the event that any such transformer
			 is destroyed or disabled as a result of a reasonably foreseeable physical
			 or other attack or geomagnetic storm event. The Commission’s order shall
			 specify the nature and magnitude of the reasonably foreseeable attacks or
			 events that shall provide the basis for such standards. Such standards
			 shall—
								(A)provide entities subject to the standards with the option of meeting such standards individually or
			 jointly; and
								(B)appropriately balance the risks associated with a reasonably foreseeable attack or event, including
			 any regional variation in such risks, and the costs of ensuring adequate
			 availability of spare transformers.
								(d)Critical defense facilities
							(1)DesignationNot later than 180 days after the date of enactment of this section, the President shall designate,
			 in a written directive or determination provided to the Commission,
			 facilities located in the United States (including the territories) that
			 are—
								(A)critical to the defense of the United States; and
								(B)vulnerable to a disruption of the supply of electric energy provided to such facility by an
			 external provider.The number of facilities designated by such directive or determination shall not exceed 100. The
			 President may periodically revise the list of designated facilities
			 through a subsequent written directive or determination provided to the
			 Commission, provided that the total number of designated facilities at any
			 time shall not exceed 100.(2)Commission authorityIf the Commission identifies a defense critical electric infrastructure vulnerability that the
			 Commission, in consultation with owners and operators of any facility or
			 facilities designated by the President pursuant to paragraph (1),
			 determines has not adequately been addressed through measures undertaken
			 by owners or operators of defense critical electric infrastructure, the
			 Commission shall, after notice and an opportunity for comment and after
			 consultation with the Secretary and other appropriate Federal agencies,
			 promulgate a rule or issue an order requiring implementation, by any owner
			 or operator of defense critical electric infrastructure, of measures to
			 protect the defense critical electric infrastructure against such
			 vulnerability. The Commission shall exempt from any such rule or order any
			 specific defense critical electric infrastructure that the Commission
			 determines already has been adequately protected against the identified
			 vulnerability. The Commission shall make any such determination in
			 consultation with the owner or operator of the facility designated by the
			 President pursuant to paragraph (1) that relies upon such defense critical
			 electric infrastructure.
							(3)Cost recoveryAn owner or operator of defense critical electric infrastructure shall be required to take measures
			 under paragraph (2) only to the extent that the owners or operators of a
			 facility or facilities designated by the President pursuant to paragraph
			 (1) that rely upon such infrastructure agree to bear the full incremental
			 costs of compliance with a rule promulgated or order issued under
			 paragraph (2).
							(e)Protection of information
							(1)Prohibition of public disclosure of protected informationProtected information—
								(A)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and
								(B)shall not be made available pursuant to any State, local, or tribal law requiring disclosure of
			 information or records.
								(2)Information sharing
								(A)In generalConsistent with the Controlled Unclassified Information framework established by the President, the
			 Commission shall promulgate such regulations and issue such orders as
			 necessary to designate protected information and to prohibit the
			 unauthorized disclosure of such protected information.
								(B)Sharing of protected informationThe regulations promulgated and orders issued pursuant to subparagraph (A) shall provide standards
			 for and facilitate the appropriate sharing of protected information with,
			 between, and by Federal, State, local, and tribal authorities, the
			 Electric Reliability Organization, regional entities, and owners,
			 operators, and users of the bulk-power system in the United States and of
			 defense critical electric infrastructure. In promulgating such regulations
			 and issuing such orders, the Commission shall take account of the role of
			 State commissions in reviewing the prudence and cost of investments within
			 their respective jurisdictions. The Commission shall consult with
			 appropriate Canadian and Mexican authorities to develop protocols for the
			 sharing of protected information with, between, and by appropriate
			 Canadian and Mexican authorities and owners, operators, and users of the
			 bulk-power system outside the United States.
								(3)Submission of information to congressNothing in this section shall permit or authorize the withholding of information from Congress, any
			 committee or subcommittee thereof, or the Comptroller General.
							(4)Disclosure of non-protected informationIn implementing this section, the Commission shall protect from disclosure only the minimum amount
			 of information necessary to protect the reliability of the bulk-power
			 system and of defense critical electric infrastructure. The Commission
			 shall segregate protected information within documents and electronic
			 communications, wherever feasible, to facilitate disclosure of information
			 that is not designated as protected information.
							(5)Duration of designationInformation may not be designated as protected information for longer than 5 years, unless
			 specifically redesignated by the Commission.
							(6)Removal of designationThe Commission may remove the designation of protected information, in whole or in part, from a
			 document or electronic communication if the unauthorized disclosure of
			 such information could no longer be used to impair the reliability of the
			 bulk-power system or of defense critical electric infrastructure.
							(7)Judicial review of designationsNotwithstanding subsection (f) of this section or section 313, a person or entity may seek judicial
			 review of a determination by the Commission concerning the designation of
			 protected information under this subsection exclusively in the district
			 court of the United States in the district in which the complainant
			 resides, or has his principal place of business, or in the District of
			 Columbia. In such a case the court shall determine the matter de novo, and
			 may examine the contents of documents or electronic communications
			 designated as protected information in camera to determine whether such
			 documents or any part thereof were improperly designated as protected
			 information. The burden is on the Commission to sustain its designation.
							(f)Judicial reviewThe Commission shall act expeditiously to resolve all applications for rehearing of orders issued
			 pursuant to this section that are filed under section 313(a). Any party
			 seeking judicial review pursuant to section 313 of an order issued under
			 this section may obtain such review only in the United States Court of
			 Appeals for the District of Columbia Circuit.
						(g)Provision of assistance to industry in meeting grid security protection needs
							(1)Expertise and resourcesThe Secretary shall establish a program, in consultation with other appropriate Federal agencies,
			 to develop technical expertise in the protection of systems for the
			 generation, transmission, and distribution of electric energy against
			 geomagnetic storms or malicious acts using electronic communications or
			 electromagnetic pulse that would pose a substantial risk of disruption to
			 the operation of those electronic devices or communications networks,
			 including hardware, software, and data, that are essential to the
			 reliability of such systems. Such program shall include the identification
			 and development of appropriate technical and electronic resources,
			 including hardware, software, and system equipment.
							(2)Sharing expertiseAs appropriate, the Secretary shall offer to share technical expertise developed under the program
			 under paragraph (1), through consultation and assistance, with owners,
			 operators, or users of systems for the generation, transmission, or
			 distribution of electric energy located in the United States and with
			 State commissions. In offering such support, the Secretary shall assign
			 higher priority to systems serving facilities designated by the President
			 pursuant to subsection (d)(1) and other critical-infrastructure
			 facilities, which the Secretary shall identify in consultation with the
			 Commission and other appropriate Federal agencies.
							(3)Security clearances and communicationThe Secretary shall facilitate and, to the extent practicable, expedite the acquisition of adequate
			 security clearances by key personnel of any entity subject to the
			 requirements of this section to enable optimum communication with Federal
			 agencies regarding grid security threats, grid security vulnerabilities,
			 and defense critical electric infrastructure vulnerabilities. The
			 Secretary, the Commission, and other appropriate Federal agencies shall,
			 to the extent practicable and consistent with their obligations to protect
			 classified and protected information, share timely actionable information
			 regarding grid security threats, grid security vulnerabilities, and
			 defense critical electric infrastructure vulnerabilities with appropriate
			 key personnel of owners, operators, and users of the bulk-power system and
			 of defense critical electric infrastructure.
							(h)Certain federal entitiesFor the 11-year period commencing on the date of enactment of this section, the Tennessee Valley
			 Authority and the Bonneville Power Administration shall be exempt from any
			 requirement under subsection (b) or (c) (except for any requirement
			 addressing a malicious act using electronic communication)..
			(b)Conforming amendments
				(1)JurisdictionSection 201(b)(2) of the Federal Power Act (16 U.S.C. 824(b)(2)) is amended by inserting 215A, after 215, each place it appears.
				(2)Public utilitySection 201(e) of the Federal Power Act (16 U.S.C. 824(e)) is amended by inserting 215A, after 215,.
				
